DeCourcy, J.
The plaintiff was a passenger on an open car of the defendant. In response to her signal the conductor rang the bell to stop the car, and while the speed was slackening she walked to the end of the seat preparatory to alighting. The main fact in controversy was whether the car had come to a full stop just before the accident occurred. The contention of the defendant was that the plaintiff stepped from the car while it was slowing down but still moving, and a number of witnesses so testified. But there was also testimony from which the jury could find that the car had come to a full stop in front of the white post to allow the plaintiff to alight, and that while the plaintiff was in the act of alighting she was thrown to the ground by reason of the car being started suddenly and prematurely. Upon the evidence the issues of the plaintiff’s due care and the defendant’s negligence were for the jury. McDermott *460v. Boston Elevated Railway, 208 Mass. 104. Upon the plaintiff’s story, which the jury believed, this case is unlike those cited by the defendant, where passengers were thrown down by a jerk in the motion of a car while running and not due to negligence. McGann v. Boston Elevated Railway, 199 Mass. 446, 448. Stevens v. Boston Elevated Railway, 199 Mass. 471. And see Work v. Boston Elevated Railway, 207 Mass. 447.
The court might well in its discretion exclude the question to the witness Alexander, asked in re-direct examination. And the defendant was not harmed by the exclusion since he obtained the evidence, in another form, from the witness. Bennett v. Susser, 191 Mass. 329. Walker Ice Co. v. American Steel & Wire Co. 185 Mass. 463, 474.

Exceptions overruled.